Detailed Action
Summary
1. This office action is in response to the after final amendment filed on July 09, 2021. 
2. Applicant has canceled claims 1-7.
3. Applicant has amended claims 8, 11-15 and 17-18. Claims 19-38 has been allowed in the previous office action. Allowable claim 8 has rewritten into independent form to include all of the features of its base claims 5-7.
4. Claims 8-35 are pending and has been examined. 
Drawings
5. The drawings submitted on October 25, 2019 are acceptable.
Notice of Pre-AIA  or AIA  status
6. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
7. Applicant’s arguments, filed July 09, 2021 with respect to the amended claim 8 has been fully considered and are persuasive. The claim rejection under U.S.C 103 has been withdrawn. 
Allowable subject matter
8. Claims 8-35 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 8, claim 8 the prior art fails to disclose or suggest the emboldened and italicized features recites “where the average value of the power-source power factor in a first period of the unit period exceeds a reference value, the target value adjusting unit causes the target value in a second period following the first period of the unit period to be smaller than the target value in the first period, and in a case where the average value in the first period is below the reference value, the target value adjusting unit causes the target value in the second period to be larger than the target value in the first period."
 In re to claim 19, claim 19 the prior art fails to disclose or suggest the emboldened and italicized features recites “a power factor improving unit that improves a fundamental power factor by generating a current for reducing a harmonic current of the load apparatus or by changing a phase of the current; and the operation state control unit, wherein the target value about the power-source power factor of the AC power source is a target value of the fundamental power factor, and the operation state control unit controls an operation parameter for changing the operation state of the load apparatus such that the fundamental power factor approaches the target value.”
In re to claim 29, claim 29 the prior art fails to disclose or suggest the emboldened and italicized features recites “a current source that generates a current for improving a fundamental power factor of the load apparatus and the target value about the power-source power factor of the AC power source is a target value of the fundamental power factor, and the operation state control unit controls, based on a detection result of the current detecting unit, an operation parameter for changing the operation state of the load apparatus such that the fundamental power factor approaches the target value.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 9-18, claims 9-18 depend from claim 8, thus are also allowed for the same reasons provided above.
In re to claims 20-28, claims 20-28 depend from claim 19, thus are also allowed for the same reasons provided above.
In re to claims 30-38, claims 30-38 depend from claim 29, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
/SISAY G TIKU/
Examiner, Art Unit 2839